Citation Nr: 9902996	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-26 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a dysrhythmia, with 
premature ventricular contractions, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 10 
percent rating, for dysrhythmia, with premature ventricular 
contractions.  In a May 1995 notice of disagreement, the 
veteran contended the 10 percent disability rating was 
incorrect, and an increased rating was warranted.  She was 
sent a June 1995 statement of the case, and responded with a 
July 1995 VA Form 9 substantive appeal.  A personal hearing 
at the RO was afforded the veteran in March 1996.  

In a statement dated in September 1997, the appellant 
informed the RO that she was withdrawing her claim for 
service connection for post-traumatic stress disorder.  She 
also stated, however, that her initial claim for a 
psychiatric disability was intended to encompass dysthymic 
disorder and she wanted to have the claim for dysthymic 
disorder developed further.   The claims folder does not 
reflect that the RO has undertaken any development of the 
claim.   Accordingly, the RO is directed to take appropriate 
steps to complete the development of the appellant's claim 
for service connection for dysthymic disorder.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks an increased rating for her service 
connected dysrhythmia, with premature ventricular 
contractions, currently rated as 10 percent disabling.  In 
rating her claim under the new cardiovascular criteria, the 
RO used Diagnostic Code 7011, for ventricular arrhythmia, 
sustained.  This diagnostic code requires workload readings 
in METs (metabolic equivalents) in order to properly rate the 
veteran; however, these have not been obtained.  38 C.F.R. 
§ 4.104, Diagnostic Code 7011 (1998).  Therefore, the July 
1998 rating decision is inadequate.  

Also, effective December 11, 1997, the rating criteria for 
cardiovascular disabilities was changed.  See 62 Fed. Reg. 
65219 (1997).  Where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Because 
the veteran's appeal was initiated prior to the regulatory 
changes, her claim must be evaluated under both the old and 
new criteria, with the most favorable regulations being 
applied.  

In light of the above, this claim must be remanded for the 
following additional development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
medical examination to evaluate her 
service connected cardiovascular 
disability.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests, as 
determined by the examiner, should be 
accomplished.  In assessing the veteran's 
service connected cardiovascular 
disability, the examiner should respond 
to the following items:

State whether the appellant's disability 
is best characterized as ventricular 
arrythmias (sustained), 
supraventricular arrythmias, or in other 
clinical terms.   If the disorder is best 
characterized in other clinical terms, 
describe the disorder as precisely 
possible in terms consistent with the VA 
Diagnostic Criteria applicable to the 
cardiovascular system (Diagnostic Codes 
7000-7020). 

Is atrial fibrillation or other 
supraventricular tachycardia present?  Of 
what type and frequency (based on ECG or 
Holter monitor testing)?
  
If the veteran's dysrhythmia is sustained 
and ventricular, at what workload (in 
METs) does dyspnea, fatigue, angina, 
dizziness, or syncope result?

Is the veteran on any current medications 
for her cardiovascular disability?  

The medical basis for all opinions 
expressed should be indicated.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

NA L. MENARD)



- 5 -


